Case: 14-50222      Document: 00512725909         Page: 1    Date Filed: 08/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                    No. 14-50222
                                  Summary Calendar                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
HANFORD-SOUTHPORT, L.L.C.,                                                 August 7, 2014
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

CITY OF SAN ANTONIO; PATRICK O'CONNOR, In His Official and
Individual Capacity; SAN ANTONIO WATER SYSTEMS; BRICE
MOCZYGEMBA, P.E.; PAPE DAWSON ENGINEERS, INCORPORATED;
PIPELAYERS, INCORPORATED; S.J. LOUIS CONSTRUCTION OF
TEXAS, LIMITED,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:11-CV-1007


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Hanford-Southport, L.L.C. (“Hanford”) appeals the
several February 10, 2014 rulings of the district court, effectively rejecting and




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50222     Document: 00512725909     Page: 2   Date Filed: 08/07/2014



                                 No. 14-50222
dismissing all of Hanford’s claims against the numerous Defendants-
Appellees. We affirm.

      This protracted kerfuffle began in 2010 with a routine condemnation
proceeding instituted by the City of San Antonio through its Water System
(“SAWS”), seeking an easement in state court across some of Hanford’s real
estate.     Unsatisfied with the award proposed by special commissioners,
Hanford contested the quantum of damages, but the trial court granted the
permanent easement sought by SAWS, including the right to clear brush and
trees, and awarded damages to Hanford in excess of $600,000.             Hanford
appealed, but the state appellate court affirmed the trial court. Hanford then
sought review in the Texas Supreme Court which refused to hear the case.
Hanford next sought relief in the United States Supreme Court, but it too
declined to hear the case. That, however, was not enough for Hanford: It
prosecuted its previously filed federal case arising under the same facts, but
like the four courts before it, the district court rejected Hanford’s claims,
largely by granting summary judgments and dismissal orders. Despite that
solid string of rejections by five courts, Hanford nevertheless appealed to us.

      Enough is enough! In addition to affirming the district court’s rulings
for essentially the reasons patiently set forth earlier this year in its February
Order, we caution Hanford and its counsel that frivolous or contumacious
prolongation of its litigation in this court, such as seeking reconsideration or
rehearing, could lead to disciplinary actions, including fines or sanctions.
      The district court’s dismissal of Hanford’s action with prejudice is, in all
respects,

AFFIRMED.




                                        2